Citation Nr: 0933385	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  08-35 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES


1.  Entitlement to service connection for the cause of the 
Veteran's death.
 
2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1949 to June 
1952.  He died in May 2007.  The appellant is claiming 
Department of Veterans Affairs (VA) benefits as the Veteran's 
widow. 
 
This matter comes  before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by a 
VA Regional Office (RO).  A notice of disagreement was 
received in May 2008, a statement of the case was issued in 
October 2008, and a substantive appeal was received in 
November 2008.  An informal conference with the RO occurred 
in August 2008 and a Board videoconference hearing was held 
in July 2009.  

In her July 2009 Board hearing testimony, the appellant 
appeared to raise a claim for entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1151.  Thus, this issue 
is referred back to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran died in May 2007.  The Certificate of Death 
lists the immediate cause of death as cardiac arrest due to 
inanation.  

2.  At the time of the Veteran's death, he was service-
connected for cold injury residuals of the left and right 
hands as well as the left and right feet, which are not shown 
as causing or contributing to the Veteran's death.  

3.  The disabilities that caused and/or contributed to 
Veteran's death were not manifested during the Veteran's 
military service, nor were they otherwise related to the 
Veteran's active duty service.

4.  At the time of the Veteran's death, he was receiving a 
total rating due to individual unemployability (TDIU), 
effective March 8, 1999.  

5.  The Veteran was not evaluated as totally disabled from a 
service-connected disability for 10 continuous years 
immediately preceding death, nor was he rated totally 
disabled continuously after his discharge from service in 
June 1952 for a period of not less than 5 years immediately 
preceding death.


CONCLUSIONS OF LAW

1.  The Veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.312 (2008).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected. In addition, 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, 20 Vet.App. 1 (2006).

In the instant case, the record shows that in August 2007 and 
February 2009 VCAA letters, the appellant was informed of the 
information and evidence necessary to substantiate a claim 
for DIC benefits.  The appellant was also advised of the 
types of evidence VA would assist her in obtaining as well as 
her own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  
Further, the February 2009 VCAA letter listed the 
disabilities for which the Veteran was service-connected.  
Thus, the requirements set forth in Hupp have been satisfied. 

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the appellant August 2007, which was prior to the 
October 2007 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  The 
Board recognizes that the February 2009 VCAA notice was 
provided after the initial decision.  However, the deficiency 
in the timing of this notice was remedied by readjudication 
of the issues on appeal in a May 2009 supplemental statement 
of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection for cause of death, but there 
has been no notice of the types of evidence necessary to 
establish an  effective date.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim, any questions as to the appropriate effective date to 
be assigned are rendered moot.  

The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the appellant has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, private 
treatment records and a VA opinion.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

A VA opinion was completed in October 2008.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The opinion contains 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further opinion is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 



Analysis

The appellant is claiming service connection for the cause of 
the Veteran's death.  In a claim of service connection for 
the cause of the veteran's death, evidence must be presented 
that links the fatal disease to a period of military service 
or to an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.312.  Evidence must be presented showing that a service-
connected disability is either the principal or contributory 
cause of death.  A service-connected disability is the 
principal cause of death when that disability, either singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death must be causally 
connected to death and must have substantially or materially 
contributed to death; combined to cause death; or aided or 
lent assistance to the production of death.  38 C.F.R. 
§ 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular-renal disease and malignant tumors, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The May 2007 Certificate of Death lists the immediate cause 
of death as cardiac arrest due to inanation, for which the 
Veteran was not service connected.  The Death Certificate 
also showed that an autopsy was not performed.  At the time 
of his death, the Veteran was service-connected for residuals 
of cold injury of both hands and feet.  

Initially, the Board observes that a VA opinion was issued in 
October 2008 by a medical doctor.  The claims file and 
medical records were reviewed.  The opinion stated that there 
were two factors that needed clarification.  The first was 
the extent of the Veteran's original cold injury and the 
second was clarification for the cause of death.  The doctor 
indicated that the death certificate was likely filled out by 
someone in training or otherwise inexperienced in performing 
this duty.  It was determined that medically, academically, 
the cause of death written on the Veteran's death certificate 
should be disregarded.  

The opinion then went on to provide a thorough summary of the 
Veteran's medical history.  The Veteran's attempts at 
claiming service connection for his cold injury were 
documented until it was awarded in 1998 and TDIU in 2000.  
Importantly, the doctor observed that there were multiple VA 
treatment records concerning the Veteran's medical condition 
in the four years prior to his death, but none had to do with 
cold injury.  The examiner noted that the Veteran had been 
suffering from recurrent pleural effusion for several years 
and had surgery with chest tube placement, but it continued 
to reaccumulate and become infected.  It was further noted 
that he was hospitalized for several months related to his 
condition, continued to deteriorate and decided he wanted 
"Do Not Resuscitate (DNR)" status.  The doctor reported 
that the Veteran was still in the hospital at the time of his 
death and his DNR request was honored.  The doctor noted that 
the Veteran also had a history of coronary artery disease 
with a mitral insufficiency around 1980, atrial fibrillation, 
melanoma, stroke, chronic renal insufficiency that began over 
20 years after his time in service.   

The opinion observed that the Veteran attempted to link his 
coronary artery disease and cerebral vascular disease to his 
cold injury in a claim filed in 2000.  However, it appeared 
that his claim was later abandoned once the Veteran was 
awarded TDIU and there was no further discussion as to 
etiology.  The doctor also noted that substantial medical 
literature existed documenting the initial and latent signs 
and symptoms of severe cold injury in Korean War veterans.  

The VA opinion concluded that the Veteran's death was less 
likely as not caused by or a result of his service-connected 
residuals of cold injury to hands and feet.  The service-
connected cold injuries did not lend assistance to the 
production of his death and did not substantially or 
materially act to combine to cause death.  The doctor opined 
that the Veteran's cold injury sequelae were not severe 
enough to contribute to his death.  The examiner reported 
that there had been significant research into the long-term 
sequelae of severe cold injury in Korean War veterans, and 
the Veteran did not have the signs or symptoms of severe cold 
injury.  The doctor continued stating that if cold injury was 
severe enough to cause cardiac problems at the time it 
occurred, death followed shortly, not over 50 years later.  
The examiner stated that the Veteran had multiple well 
documented medical problems unrelated to his time in service 
that contributed to his death.	

Given that the claims file was reviewed by the examiner and 
the opinion sets forth detailed findings in a manner which 
allows for informed appellate review under applicable VA laws 
and regulations, the Board finds the opinion to be sufficient 
for appellate review and of high probative value.  The Board 
notes that there is no medical evidence of record to refute 
this opinion.  

In light of the VA medical opinion, service treatment records 
have been reviewed for any evidence of coronary artery 
disease with a mitral insufficiency, atrial fibrillation, 
melanoma, stroke and chronic renal insufficiency.  The 
records are silent with respect to any complaints of or 
problems associated with these disabilities.  Importantly, 
the June 1952 service examination prior to discharge 
evaluated the head, heart, skin, endocrine system and 
neurologic system as clinically normal.  In sum, there was no 
finding of heart disease, melanoma, stroke or chronic renal 
insufficiency.  Further, in a contemporaneous report of 
medical history, the Veteran expressly denied frequent or 
severe headache; shortness of breath; pain or pressure in 
chest; palpitation or pounding heart; high or low blood 
pressure; tumor, growth, cyst, cancer; frequent or painful 
urination; and kidney stone or blood in urine.  In other 
words, the Veteran did not report any problems with respect 
to these disabilities.    

Post service treatment records have also been reviewed.  In 
sum, VA treatment records as well as a June 1999 VA 
examination noted that the Veteran had a heart attack in the 
1970s and had episodes of atrial fibrillation and flutter 
intermittently since that time.  VA treatment records showed 
that the Veteran had the following disabilities: chronic 
renal insufficiency, coagulate defect; prostate cancer; 
cardiac pacemaker; pulmonary hypertension; osteoarthos; 
chronic pleural effusion; peripheral vascular disease; 
hypertension; atrial fibrillation; melanoma, multiple basal 
cell carcinomas; and multiple squamous cell carcinomas.  
Further, the records showed that in April 2007, the Veteran 
was admitted for inpatient care due to persistent pleural 
effusion and a thoractomy and decortication was performed 
with several drains placed.  Hospital course had been 
remarkable for infection in the pleural fluid with MRSA.  The 
Veteran remained at the VA until his death in May 2007.  
Significantly, a May 2007 VA treatment record listed the 
cause of death as melanoma.  Nevertheless, the treatment 
records were silent with respect to any treatment for the 
Veteran's cold injuries during this period.  Further, these 
records do not show any link between the Veteran's service-
connected disabilities and the disabilities that caused his 
death.  Moreover, the medical evidence also does not show 
that the disabilities that caused his death manifested in 
service.  

The Board also acknowledges the hearing testimony and the 
statements of record of the appellant and her daughter that 
the Veteran's service-connected cold injuries contributed to 
the Veteran's death as well as the assertions indicating that 
the cause of death listed on the Death Certificate was 
inaccurate.  They also expressed a belief that the Veteran 
actually died from internal bleeding, which they indicated 
was affirmed by a doctor on staff at the VA.  Nevertheless, 
medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. 
July 3, 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  

Here, the appellant and her daughter are competent to testify 
as to their observations of the Veteran's symptoms prior to 
his death.  However, the Board does not believe that the 
appellant and her daughter have the medical expertise 
required to determine  the actual cause of the Veteran's 
death.  The appellant and her daughter's assertions are 
purely speculative and not supported by the medical evidence 
of record.  Although, they have stated that a doctor on staff 
indicated that the Veteran could have died from internal 
bleeding.  There is no statement of in the record from this 
physician.  Moreover, assuming that the doctor did believe 
that the Veteran died from internal bleeding, this 
observation still does not show a link between the Veteran's 
cause of death and his service.  Significantly, the records 
prior to the Veteran's death do not indicate that the 
Veteran's cold injuries contributed in any way to the 
disabilities that caused the Veteran's death or show that the 
disabilities that caused his death manifested in service.  In 
conclusion, while the appellant and her daughter's 
contentions have been carefully considered, these contentions 
are outweighed by the medical evidence of record, 
specifically, the October 2008 VA opinion by a medical 
doctor.  The VA medical opinion recognized that the cause of 
death listed on the Death Certificate was most likely 
inaccurate as asserted by the appellant and her daughter.  
Nevertheless, after reviewing the medical evidence, the 
examiner still found that the cause of the Veteran's death 
was not related to his service. 
  
Therefore, after reviewing the totality of the evidence, the 
Board finds that service connection for the cause of the 
Veteran's death is not warranted.  While the Board is 
sympathetic to the appellant's loss, there is no competent 
medical evidence of any treatment during service for heart 
disability, melanoma, stroke, chronic renal insufficiency, or 
within one year of discharge so the service incurrence of 
these disabilities cannot be presumed.  Further, there is 
also no medical evidence linking the cause of death to any 
injury or disease during service, including the Veteran's 
service-connected residuals of cold injury of both hands and 
feet.  Significantly, the highly probative October 2008 VA 
opinion found no link between the disabilities that caused 
the Veteran's death and his service.  Further, as the first 
evidence of record of any of these disabilities is many years 
after service, there is no supporting evidence of a 
continuity of pertinent symptomatology.  Thus, a 
preponderance of the evidence is against the appellant's 
claim for cause of the Veteran's death.  As the preponderance 
of the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Entitlement to DIC under 38 U.S.C.A. § 1318

The present appeal also involves the issue of entitlement to 
dependency and indemnity compensation (DIC) benefits under 38 
U.S.C.A. § 1318.  Under 38 U.S.C.A.  § 1318, VA death 
benefits may be paid to a deceased veteran's surviving spouse 
in the same manner as if the veteran's death is service 
connected, even though the veteran died of nonservice-
connected causes, if the veteran's death was not the result 
of his or her own willful misconduct and at the time of 
death, the veteran was receiving, or was entitled to receive, 
compensation for service-connected disability that was rated 
by VA as totally disabling for a continuous period of at 
least 10 years immediately preceding death; or was rated 
totally disabling continuously since the veteran's release 
from active duty and for a period of not less than five years 
immediately preceding death; or was rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death if the veteran was a former 
prisoner of war who died after September 30, 1999.  The total 
rating may be either schedular or based upon unemployability.  
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  Except with respect to 
a claim for benefits under the provisions of 38 U.S.C.A. § 
1318 and certain other cases, issues involved in a survivor's 
claim for death benefits will be decided without regard to 
any prior disposition of those issues during the veteran's 
lifetime.  38 C.F.R. § 20.1106.

38 C.F.R. § 3.22 also restricts the award of DIC benefits to 
cases where the veteran, during his or her lifetime, had 
established a right to receive total service-connected 
disability compensation for the period of time required by 38 
U.S.C.A. § 1318, or would have established such right but for 
clear and unmistakable error (CUE) in the adjudication of a 
claim or claims.

The Veteran was discharged from service in June 1952.  Prior 
to his death in May 2007, the Veteran was receiving a total 
disability rating based on individual unemployability (TDIU), 
effective March 8, 1999.  Thus, the Veteran was not in 
receipt of a total disability rating for a period of 10 years 
prior to his death, or for a period of five years from his 
discharge from service.  There is also no evidence that the 
Veteran was a prisoner-of-war who died after September 30, 
1999 and the appellant has not contended otherwise.  

The Board observes that the appellant has asserted that the 
Veteran's TDIU rating should have had an earlier effective 
date.  In a March 2001 rating decision, the RO awarded TDIU 
and assigned an effective date of March 8, 1999, the date of 
the Veteran's claim for TDIU.  The Veteran did not initiate 
an appeal to this decision with respect to the effective date 
assigned.  The appellant has not challenged any prior rating 
decisions by the RO as containing clear and unmistakable 
error.  

Moreover, under current VA regulations, the Board is unable 
to award DIC benefits under 38 U.S.C.A. § 1318 on the bases 
that the Veteran should have been receiving a total 
disability award for a longer period of time, also referred 
to as "hypothetical entitlement."  According to 38 C.F.R. 
§ 3.22, DIC benefits under 38 U.S.C.A.  § 1318 must be 
adjudicated with specific regard given to VA decisions made 
during the Veteran's lifetime, and without consideration of 
"hypothetical entitlement" for benefits raised for the first 
time after a veteran's death.

In sum, as the Veteran had no service-connected disabilities 
rated at 100 percent for the 10 years prior to his death, was 
not continuously rated as totally disabled for five years 
after service and leading up to his death, the appellant's 
claim must be denied.  38 U.S.C.A. § 1318.


ORDER

Entitlement to service connection for cause of the Veteran's 
death is not warranted.  Further, entitlement to dependency 
and indemnity compensation (DIC) benefits under 38 U.S.C.A. § 
1318 is not warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


